Citation Nr: 0636933	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increase compensable rating for residuals 
of a gunshot wound (GSW) of the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.  He is the recipient of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

Service connection has been established for residuals of a 
gunshot wound of the upper right back.  The RO has 
interpreted the veteran's current claim as a request for 
service connection for a GSW of the lower back.  It is 
clear the veteran believes his current problems, apart from 
his scar, that are related to the wounds he received in 
service.  A distinct gunshot or shrapnel wound has not been 
claimed.  Hence, the issue on the front of this decision 
has been changed to properly reflect the veteran and his 
representative's contentions.  


REMAND

The veteran reports that he was hit by hostile forces in 
May 1969 while serving in Vietnam.  He retained metallic 
fragments in the back area near T-11 and T-12.  Following 
his injuries, he reported three surgeries (2 in Vietnam and 
one in Japan).  He experiences symptoms radiculopathy and 
believes a separate ratings should be granted for residuals 
of injury of his kidney and for radiating pain from his 
back all due to his initial injury in service.  

This case is not ready for appellate review. The veteran's 
complete service medical records have not been obtained.  
These records are necessary to determine how he was injured 
and exactly what parts of his body were injured.  He has 
not been examined by VA for many years and his current 
disabilities related to the gunshot wound injury are 
unknown.  The veteran has not been accorded due process in 
the consideration of his claim for an increased rating.  VA 
has a duty to notify and assist claimants in the 
development of facts pertinent to their claims.   

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. VA 
will notify the veteran if further action is required on 
his part.

1.  Issue the veteran VCAA notice of the evidence 
needed to substantiate his claim for an increased 
rating, to include notification regarding 
potential effective date criteria.

2.  Ask the veteran to provide the name and 
address of the chiropractor with the last name of 
Smith who treated him in Chillicothe, Illinois in 
the 1970s.  Obtain these records and associate 
them with the claims folder.  It they are 
unavailable, document efforts made to obtain 
these records in the claims folder.  

3.  Contact the National Personnel Records Center 
(NPRC), or other appropriate agency to obtain the 
veteran's service medical records.  

4.  After associating with the claims file all 
records obtained consistent with the above 
directives, arrange for the veteran to be 
examined the appropriate VA medical doctor or 
doctors to perform a complete medical 
examination(s) to evaluate the GSW residuals.  
The examiner should address all present 
manifestations of the GSW residuals, including 
musculoskeletal and neurological impairment, and 
scar residuals, any injury to his kidney, and the 
extent of severity, including impact on 
functioning.  The injured muscle group(s) must be 
identified as well as any bone, artery, or nerve 
involvement.  All indicated tests should be 
performed.  The purpose of the examination(s) is 
to determine whether the veteran has residuals of 
a gunshot wound of his back that are separate and 
distinguishable from the scar for which he is 
currently rated.

The examiner is asked to render a diagnosis 
of any present disease or disorder, and 
then, for each diagnosis, opine whether it 
is at least as likely as not (by a 
probability of 50 percent), more likely as 
not (by a probability higher than 50 
percent), or less likely as not (by a 
probability lower than 50 percent) related 
to active service or to his service-
connected gunshot wounds.  

For all pathology found, explain whether the 
signs and symptoms are entirely attributable 
to a particular cause, or whether the signs 
and symptoms are or could be from multiple 
causes; identify the cause or causes of each 
sign and symptom identified, or explain why 
that cannot be done.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination report 
that the claims folder has been reviewed.

In addition to the worksheet for a general 
medical examination, the examiner is 
requested to complete worksheets for a 
spine, scar, and kidney examination, and any 
other appropriate worksheet.  If the 
examiner determines that any of the 
suggested worksheets need not be completed, 
the examiner should note specifically the 
reason why the examination is not necessary 
(e.g., veteran denies symptoms of 
disability, symptoms not found on 
examination, etc.).

5.  Thereafter, readjudicate the claim of 
entitlement to an increased rating for his 
service-connected residuals of a gunshot wound 
based on a review of the whole record.  If the 
benefit sought remains denied, then issue a 
Statement of the Case, which discusses all 
evidence, lay and medical, of record as it 
relates to the veteran's claim for an increased 
rating.  Provide the veteran and his 
representative an opportunity to respond to it.  
Thereafter, if in order, return the appeal to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


